Citation Nr: 1620694	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  06-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1945 to December 1947, from July 1950 to July 1951, and from February 1957 to January 1977.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, awarded service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 10 percent, effective July 28, 2003.  The Veteran appealed the assigned rating.

A February 2006 rating decision, in pertinent part, increased the rating for the PTSD to 30 percent, effective July 28, 2003; however, the claim remained on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2009, the Board remanded the claim for a higher rating for PTSD.  The Board determined that the issue of entitlement to TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that issue for development also.

In a June 2010 decision, the Board denied the claim for an initial rating higher than 30 percent for PTSD, and remanded the issue of entitlement to TDIU for additional development.

In an August 2011 rating decision, the RO denied entitlement to TDIU.  In March 2013 and October 2013 the Board remanded the issue of entitlement to TDIU further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A letter sent to the Veteran in November 2009, advised the Veteran with what information or evidence is necessary to substantiate his claim of entitlement to a TDIU rating as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2009 VCAA letter was sent prior to the August 2011 rating decision which denied TDIU.  Therefore, VA fulfilled its duty to notify.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), VA treatment records, and private records with the claims file.  The Veteran was notified of the unavailability of Social Security Administration (SSA) records in a November 2015 letter.  38 C.F.R. § 3.159.  Thus, any further attempts to obtain additional SSA records would be futile.      

In December 2015 VA provided the Veteran numerous disability benefits questionnaires (DBQs) and obtained medical opinions, which addressed whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining all forms of substantially gainful employment.  The DBQs and opinions are adequate as the examiners considered the Veteran's relevant medical/military/occupational history, conducted clinical evaluations, and provided reasoned analyses to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Additionally, the AOJ has substantially complied with the remand instructions.  The October 2013 Board remand instructed the AOJ to update the Veteran's VA treatment records, obtain SSA records, and obtain an opinion as to the functional effect of the Veteran's service-connected disabilities on his employability.  The Veteran was notified of the unavailability of SSA records in November 2015, and clinical opinions were obtained in December 2015.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Legal Criteria 

A total disability rating for compensation purposes may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or following a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341 (2015).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

In determining whether the Veteran is entitled to a TDIU rating, consideration may be given to his level of education, special training and previous work experience, but neither his advancing age nor impairment from his nonservice-connection disabilities may be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intermittent disability, may not be used as basis for a total disability rating."  38 C.F.R. § 4.19.  The Court has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make and is not a medical finding.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce as to the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  38 C.F.R. § 4.16(a).

Evidence  

A September 2003 VAMC report of PTSD evaluation shows that the Veteran stated that he was currently retired and that he previously worked for fourteen years in the research department of a bank.  The Veteran reported that after retiring from the military he had difficulty finding and keeping jobs.  The Veteran reported that in 1978-1979 he worked as a restaurant manager and only took three days off the entire year.  The Veteran reported that he was fired because the restaurant did not make enough money.  The Veteran reported no interpersonal difficulties at work or while in the military.  The Veteran reported that he was active in veteran's organizations and that he enjoyed participating in those groups.  The Veteran was assigned a GAF of 70, and VA staff noted that the Veteran's PTSD symptoms caused him distress and impairment in social functioning.  

The Veteran underwent an initial evaluation for PTSD examination in January 2004.  In review of the Veteran's employment, the examiner noted that the Veteran was not working and that he retired as a controlling clerk from a bank in 1993.  The examiner noted that the Veteran had friends, goes to church, and is a commander of a VFW post.  The Veteran reported to being a high school graduated with two and half years of college.  The examiner concluded that the Veteran had mild social impairment, a GAF of 60 with moderate symptoms, and some impairment with psycho social functioning.  

In February 2006 the Veteran underwent a PTSD examination.  The fact that the Veteran last worked as a clerk in a bank for fourteen years, and is now retired was reiterated.  The examiner noted that the Veteran has some friends, goes to church, and has limited recreational and leisure pursuits.  The Veteran was assessed a GAF of 54.  

A submission from a private physician E.W.H., M.D. dated from May 2006 is associated with the record.  The physician noted that the Veteran suffers from panic attacks about twice a month, startles easily, suffers from hypervigilance, and cannot tolerate people behind him.  The physician noted that the Veteran socialized frequently with family, and had a few friends.  The Veteran endorsed having severely impaired recent memory, exemplified by not being able to remember what he reads, and getting lost while traveling.  The physician stated that the Veteran's working memory was 100% impaired, and that 25% of the time the Veteran's prefrontal cortex is dysfunctional.  The physician concluded that "[b]ecause of [the Veteran's] service connected PTSD, [he] is mildly compromised in his ability to sustain social relationships, but unable to sustain work relationships.  Therefore I consider him permanently and totally disabled and unemployable."       

In October 2006 the Veteran underwent a PTSD examination.  The Veteran stated that before his retirement, when he worked, that he did not miss any time working due to his psychiatric symptoms.  The Veteran stated that he traveled to a VFW convention by himself a few months previously.  The Veteran's remote and recent memory appeared to be good, with a tense but cooperative and friendly mood.  The Veteran was assigned a GAF of 55.  

A memorandum from a Licensed Clinical Social Worker (LCSW) from September 2009 is associated with the record.  The LCSW noted that the Veteran's PTSD had worsened and that he suffered from severe functional impairment due to PTSD.  In summary, the LCSW stated that his PTSD caused near total social and occupational impairment, was given an estimated GAF of 40, with severe signs and symptoms of anxiety, periods of depression which are causing almost total disability.    

In February 2010 the Veteran underwent a PTSD examination.  It was noted that the Veteran participated in group therapy every other week for his PTSD.  The Veteran stated that he did not have significant problems completing work when he worked at the bank, but reported moderate concentration difficulties, with some interpersonal difficulties at work.  The Veteran stated that he volunteers eight hours a week doing administrative work, and denied any difficulty completing the tasks.  The Veteran stated that he enjoyed volunteering because it keeps him busy and allows him to socialize with other veterans.  The Veteran stated that he participated in monthly meetings with the VFW and with the Marine Corps League.  The examiner noted that the Veteran also engaged in fairly solitary pursuits (reading, crossword puzzles, walks alone).  The Veteran was deemed to have had his psychosocial functioning moderately impacted by his PTSD symptoms.  The Veteran was assessed with a GAF of 55.  In summary, the examiner stated that the Veteran's current PTSD severity was moderate, with moderate impairment in occupational and social functioning.  The examiner also noted that the Veteran's symptoms appeared to have remained constant since his 2006 examination.  The examiner concluded that it was at least as likely as not that the Veteran had the capacity to be employed in his field; however the examiner stated that it was "unlikely that he would actually achieve substantially gainful employment given the current job market, his age, and chronic and moderate PTSD symptoms."  The examiner determined that the Veteran's PTSD symptoms resulted in occasional decrease in work efficiency and social functioning.           

In October 2010 an internal medicine examination consult was associated with the record.  The examiner was requested to review the occupational impact the Veteran's service-connected disabilities had on his functional ability.  The opinion given by the examiner stated "I can only address the prostate cancer, [status post] radiation, left varicocele, and dermatophytosis of the feet.  I assume mental health and audiology have been consulted for opinion on the tinnitus/hearing loss and PTSD."  The examiner further concluded that if the Veteran were perhaps fifty years old, that since he is now more than ten years out from his radiation treatment and has no socially unacceptable residuals of urinary or fecal incontinence, had no detectable varicocele, minor to negligible tinea pedis, that he would be able to obtain gainful employment.       

In February 2011 a VA examiner stated that the Veteran's hearing loss and tinnitus, in and of themselves, did not preclude the Veteran from obtaining and maintaining gainful employment.  The examiner further added that the Veteran's hearing loss and tinnitus would not be a barrier to a wide range of employment settings.  The examiner noted that even with trouble understanding conversational speech in adverse listening conditions, that the Veteran may have trouble working in noisy environments, and may have difficulty with the telephone, the Veteran would still be able to work with common sense accommodations.  

In an opinion signed in April 2011, a staff psychologist stated that the Veteran's PTSD in and of itself does not preclude the Veteran from gainful employment.  The April 2011 staff psychologist concurred with the February 2010 examiner that it was at least as likely as not that the Veteran had the capacity to be employed in his field, however the examiner stated that it was unlikely that he would actually achieve substantially gainful employment given the current job market, his age, and chronic and moderate PTSD symptoms.  An opinion from May 2011 reiterated that it was less likely than not that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  The examiner relied on the fact that the Veteran reported adequate work performance prior to his retirement, and that the Veteran exhibited no significant impairment in his volunteer work.  

In February 2012 a general medical compensation DBQ was conducted.  It was determined that the Veteran's prostate cancer and skin disability did not impact his ability to work.  In review of the Veteran's PTSD, the examiner noted that the only mild occupational impairment due to the Veteran's PTSD was that he isolated himself from others.  The Veteran was assessed with a GAF of 65, finding that his PTSD symptoms were mild in range.  The examiner also determined that the Veteran's PTSD resulted in impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. 

In November 2012 a PTSD DBQ was associated with the record.  In diagnosis, the examiner noted that the Veteran's symptoms were in the mild range.  The Veteran was assessed with a GAF of 70.  The examiner determined that the Veteran's PTSD resulted in impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported no changes to his educational or occupational history since his February 2012 examination, and that he continued to volunteer three days a week for roughly eight hours a week.

In June 2013 the Veteran underwent an in-person hearing loss and tinnitus DBQ.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work.  The Veteran stated that he has a hard time understanding what is said when in a group setting, or if someone is speaking from a distance.  The Veteran also stated that he has difficulties hearing on the telephone.  The examiner stated that the Veteran would not function well in positions that require rapid accurate exchange of information, even with appropriate amplification.  The examiner also stated that the Veteran would have difficulty understanding in difficult listening situation, such as with the presence of background noise, in meetings without preferential seating or an assistive device, on the telephone, or in a situation in which the Veteran could not see the speaker.  The Veteran also stated that he rarely experiences tinnitus, but when he does it is very aggravating.  The examiner opined that the Veteran would be well-suited to positions where he worked relatively independent.  The examiner endorsed that the Veteran's prior work experience balancing accounts at a bank would be an appropriate position for the Veteran.

In June 2013 the Veteran underwent a DBQ for his skin condition.  The examiner determined that the Veteran's skin condition did not impact his ability to work.  A June 2013 male reproductive systems conditions DBQ examiner determined that the Veteran's erectile dysfunction and varicocele did not impact his ability to work.

A June 2013 PTSD DBQ revealed a GAF of 70.  The examiner noted that the Veteran continued to have mild symptoms of PTSD which led to some difficulty in social and occupational functioning, but that the Veteran is generally functioning pretty well and has some meaningful interpersonal relationships.  The examiner commented on the occupational functioning based on the Veteran's PTSD and noted that he volunteers eight hours each week which he found relaxing, and enjoyable.  The examiner noted the Veteran's administrative responsibilities as a volunteer.  The Veteran stated that his volunteer activity limits his interaction with other people.  The examiner also noted that the Veteran did not describe any other symptoms which impacted his work performance.  The examiner concluded that '[h]olding gainful employment may be more demanding than his current volunteer activities, but it appears likely he would be able to work fairly well under such situations, with the exception of positions or work tasks requiring significant interaction with other people."  The examiner also noted that the Veteran's PTSD symptoms would likely be notably impacted in more stressful circumstances.    

In December 2015 the Veteran underwent an in-person hearing loss and tinnitus DBQ.  The Veteran reported subjective difficulty understanding speech, especially in noisy environments, and that he had difficulty hearing on the phone.  The examiner stated that the Veteran's potential work as a banking/bookkeeping balancing specialist, which is a position which requires independent work without heavy reliance on oral communication would be well-suited for the Veteran's hearing loss disability.  The examiner determined that the Veteran's tinnitus did not impact his ability to work. 

A prostate cancer DBQ from December 2015 concluded that the Veteran's service-connected prostate cancer status post radiation therapy did not impact his ability to work.  A male reproductive system conditions DBQ from December 2015 concluded that the Veteran's erectile dysfunction associated with prostate cancer status post radiation did not impact his ability to work.  A skin conditions DBQ from December 2015 also concluded that the Veteran's epidermophytosis did not impact the Veteran's ability to work.  

In December 2015 the Veteran underwent a PTSD DBQ.  The Veteran stated that he had friends, visits with family, and stays active with volunteering.  The Veteran stated that his mental health symptoms do not impact his relationships but he noted that sometimes he prefers to be alone.  The examiner noted that the Veteran was active with his volunteer work.  The Veteran stated that his mental health symptoms do not impact his ability to work in his volunteer positions and he denied having any problems completing tasks or getting work done when he was working.  He reported no problems getting along with other people when volunteering and he was not sure if he had problems getting along with people when he was working.  The examiner assessed the Veteran with having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In further discussion, the examiner noted that the Veteran stopped working when he reached retirement age, and reported no historical problems with working at his past jobs.  The examiner stated that, based on the Veteran's ability to work in a variety of volunteer positions, he would likely be able to engage in a variety of work related activities that involve office tasks, managing financial information, and organizing events.    

In December 2015 a medical opinion regarding the functional impact of the Veteran's service-connected disabilities was associated with the record.  The examiner noted the Veteran's two and half years of college experience with background and experience in accounting.  The examiner specifically noted that the Veteran can lift, carry, push, pull, walk, stand, bend, twist, squat, climb, drive, reach overhead, can grasp, grip, type, write, and answer a telephone.  The examiner stated that the Veteran could work as a greeter, receptionist, or cashier.  The examiner noted that the Veteran currently works as a volunteer, in an administrative capacity.  The examiner noted that the Veteran's PTSD, residuals of prostate cancer, left ear hearing loss, tinnitus, erectile dysfunction, resolved left varicocele, and epidermophytosis of the feet did not limit the Veteran from performing any physical or sedentary occupations.  The examiner noted that the Veteran's service-connected disabilities did not affect his standing, walking, lifting, pushing, climbing, keyboarding, sitting, interacting with people, writing, and filing.         

Analysis

The Veteran is currently service-connected for PTSD at 30 percent, prostate cancer status post radiation at 20 percent, tinnitus at 10 percent, and left varicocele, epidermophytosis of the feet, left ear hearing loss, and erectile dysfunction secondary to his prostate cancer at a noncompensable rate.  His combined disability rating is 50 percent.  As the Veteran does not have one service-connected disability ratable at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the schedular criteria for a TDIU, and a TDIU on a schedular basis is not warranted.  38 C.F.R. § 4.16(a).  However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Board finds that the Veteran's service-connected disabilities, when considered collectively or individually, do not preclude him from securing and following substantially gainful occupational employment.  For this reason, the Board declines to refer this appeal to the Director of Compensation and Pension Service for extraschedular consideration.  

At the outset, the Board notes that VA examiners have consistently determined that the Veteran's erectile dysfunction, status post residuals of prostate cancer, and skin disabilities did not preclude his ability to obtain or maintain gainful employment.  Specifically, VA examiners in February 2012 and June 2013 determined that the Veteran's prostate cancer, male reproductive conditions (erectile dysfunction, varicocele, and epidermophytosis) skin disability did not impact his ability to work.  The Veteran has not reported, nor have any of the examinations revealed, a history of flare-ups of such severity so as to cause a significant interference with employment, much less preclude employment.  There are no competent medical opinions to the contrary and the Veteran.  

With regard to the Veteran's left ear hearing disability and tinnitus, the evidence demonstrates that he has difficulty comprehending individuals in a group or noisy setting, and using the telephone.  In addition, the tinnitus is aggravating.  However, such difficulties do not preclude his ability to obtain and maintain employment.  Moreover, the Veteran has not reported, nor has any of the examinations revealed, a history of flare-ups of such severity so as to cause a significant interference with employment, much less preclude employment.  

The February 2011 VA examiner determined that the Veteran would still be able to work with common sense accommodations.  In addition, the VA audiology examiners in June 2013 and in December 2015 considered the Veteran's credible and competent assertions concerning his difficulty hearing on the phone, in group settings, and when the speaker is some distance away.  

The June 2013 examiner acknowledged the Veteran would not function well in positions that require rapid accurate exchange of information, even with appropriate amplification.  The examiner also noted he would have difficulty understanding with the presence of background noise, in meetings without preferential seating or an assistive device, on the telephone, or in a situation where he could not see the speaker.  However, based on his clinical experience, review of the claims file and examination of the Veteran - the examiner determined that the Veteran would be well-suited to positions where he worked relatively independent and that his prior work experience balancing accounts at a bank would be an appropriate position.  In a similar fashion, the December 2015 examiner determined the Veteran's potential work as a banking/bookkeeping balancing specialist would be well-suited to his hearing loss disability.  Tinnitus did not impact his ability to work.  

There are no competent medical opinions to the contrary.  

The record reflects that the Veteran, a former bank employee with over two years of college education, would be able to obtain gainful employment despite his service-connected hearing loss and tinnitus.  Further, the examiners who have evaluated him have determined that he would not be unable to obtain employment in the field in which he has experience and training, which is banking and specifically balancing accounts.  This is not the type of employment that would not likely require significant customer interaction or typically involve a very noisy environment.  The Veteran could also obtain employment in a quiet office setting with reasonable accommodations.  The Veteran has not persuasively demonstrated that his service-connected hearing loss and tinnitus preclude his ability to obtain and maintain gainful employment.

With respect to the Veteran's service-connected PTSD, the persuasive evidence demonstrates that the Veteran is not unemployable due to this disorder.

In a May 2006 opinion E.W.H., M.D. concluded that the Veteran was unable to sustain work relationships due to his PTSD symptoms, and therefore unemployable.  In a September 2009 opinion, a LCSW estimated a GAF of 40 and noted severe signs and symptoms of anxiety and periods of depression which reportedly caused the Veteran almost total disability.  However, every other opinion regarding the effect of the Veteran's PTSD on his occupational functioning indicates that he has the requisite education, knowledge, demeanor, and functional capability to engage in various forms of employment despite his disability.  Moreover, the Board notes that the only mention of memory problems affecting the Veteran's ability to work was made by E.W.H., M.D., and the Veteran in no other setting has attested to memory problems.  E.W.H.'s assertion that the Veteran cannot travel is also directly refuted by the Veteran's independent travel for a VFW convention.  

The most recent December 2015 medical opinion suggested that even when taking into consideration the Veteran's service-connected disabilities, he could work as a greeter, receptionist, or cashier.  The review of the Veteran indicated that he was capable of performing numerous non-strenuous physical actions, and had the physical capacity to fulfill many administrative work functions.  The December 2015 examiner also relied on the fact that the Veteran currently volunteers working in an administrative capacity.  The Veteran's December 2015 PTSD DBQ further shows that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This level of impairment was also found by numerous previous VA examiners.  The Veteran also reported that other than wanting to be alone, his psychiatric symptoms did not impact his social relationships.  The Veteran also reported that he did not have problems working with co-workers when volunteering, and previously did not have problems with co-workers in his previous bank position.  Simply put, the Veteran's PTSD has not manifested with symptoms so severe as to preclude his ability to obtain and maintain gainful employment.   

In sum, the weight of the evidence shows that the Veteran retired due to age after working over a decade as a bank account balancer.  He is capable of working in an office setting based on his prior work history in an office-like setting, his college-level education, and his present ability to successful perform volunteer work.  The Veteran's PTSD and related psychiatric symptoms, no doubt affect his social and occupational functioning, however they do not prevent the Veteran from securing or following substantially gainful employment.  The most notable symptom is the Veteran's preference to be isolated, which may limit his interpersonal relationships with work peers, but would not preclude substantially gainful employment.  Further, the evidence of record shows that the Veteran's psychiatric symptoms have not materialized into inter-personal problems with co-workers.  

The Veteran's tinnitus and hearing loss also affects the Veteran's functional ability; however, at no time has the medical evidence shown that the Veteran's audiological related symptoms would substantially interfere with or even preclude employment.  The medical evidence of record shows that with common sense accommodations and/or a position that is primarily independent, the Veteran's hearing loss and tinnitus would not prevent substantially gainful employment.  Thus, the weight of the evidence indicates that the Veteran's service-connected disabilities, individually and collectively do not preclude the Veteran from securing or following substantially gainful employment.  

Finally, the Board notes that the consideration of the Veteran's age, and the job market conditions made by the February 2010, October 2010 and April 2011 examiners, has no bearing as to the analysis of whether the Veteran's service-connected disabilities render him unemployable.  38 C.F.R. § 4.19.  While the Board notes that those opinions found that the combination of the Veteran's age, job market, and PTSD would make employment unlikely; TDIU is a legal determination based on the Veteran's service-connected disabilities and not his age.  As such, the opinions are of limited probative weight when considering the cumulative record to determine whether a TDIU is warranted.      

The preponderance of the evidence is against a finding that the Veteran is unemployable.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.  

ORDER

Entitlement to TDIU is denied.




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


